Case 16-08488-JMC-13   Doc   Filed 11/26/19   EOD 11/26/19 15:23:20   Pg 1 of 6
Case 16-08488-JMC-13   Doc   Filed 11/26/19   EOD 11/26/19 15:23:20   Pg 2 of 6
Case 16-08488-JMC-13   Doc   Filed 11/26/19   EOD 11/26/19 15:23:20   Pg 3 of 6
Case 16-08488-JMC-13   Doc   Filed 11/26/19   EOD 11/26/19 15:23:20   Pg 4 of 6
Case 16-08488-JMC-13   Doc   Filed 11/26/19   EOD 11/26/19 15:23:20   Pg 5 of 6
 Case 16-08488-JMC-13            Doc     Filed 11/26/19    EOD 11/26/19 15:23:20      Pg 6 of 6




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 In Re:                                              Case No. 16-08488-JMC-13

 David Alan Reed
                                                     Chapter 13
 Wanda Kathleen Reed, aka Katy Reed

 Debtors.                                            Judge James M. Carr

                                  CERTIFICATE OF SERVICE

I certify that on November 26, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/parties may access this filing through the Court’s system:

          Robert B. Lynch, Debtors’ Counsel
          erin@lynchandbelch.com

          John Morgan Hauber, Trustee
          ecfmail@hauber13.com

          U.S. Trustee, Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on November 26, 2019, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          David Alan Reed, Debtor
          683 Mallory Parkway
          Franklin, IN 46131

          Wanda Kathleen Reed, aka Katy Reed, Debtor
          683 Mallory Parkway
          Franklin, IN 46131
                                                Respectfully Submitted,

                                                     /s/ Molly Slutsky Simons
                                                     Molly Slutsky Simons (OH 0083702)
                                                     Sottile & Barile, Attorneys at Law
                                                     394 Wards Corner Road, Suite 180
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     Email: bankruptcy@sottileandbarile.com
                                                     Attorney for Creditor
